DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 31 August 2021 which claims foreign priority to GB2016757.3 filed 22 October 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-18, 20, and 22-23 are objected to because of the following informalities: Each of these claims is dependent upon a prior claim but contains the phrase “A flow..” “An aircraft…” or “A method…” when each should be “The flow…” “The aircraft” or “The method” as is appropriate for dependent claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 8 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as “substantially”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemmelgarn et al. (US 2011/0084174).
- Regarding Claim 1. Hemmelgarn discloses a flow control device (230/235 and 240/245 fig. 8a-b) with a device aerodynamic surface arranged on a structure with a structure aerodynamic surface (“aerodynamic body” [abstract], the figures illustrate the device on the surface of the wing structure) such that strain in the structure (238, “force is applied” [0213]) is at least partially transferred to the flow control device (230/235/240/245), the flow control device (230/235/240/245) having a first state corresponding to a first shape of the device aerodynamic surface (230/235 fig. 8a illustrate the first state and first shape), and a second state corresponding to a second shape of the device aerodynamic surface (240/245, fig. 8b illustrate the second state and second shape), 
wherein the first state is a stable state of the flow control device (230/235, fig. 8a illustrates the wing in its non altered state) and the second state is either a steady state or a second stable state of the flow control device (240/245, fig. 8b illustrates the wing in the altered state, but still stable), and the flow control device (230/235/240/245) is arranged to rapidly transition from the first state to the second state when strain in the structure exceeds an activation threshold of the flow control device (“once buckling is initiated” [0224], the flow control device transitions once the loading is sufficient).
- Regarding Claim 2. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein in the first shape of the device aerodynamic surface is substantially flush with the structure aerodynamic surface (fig. 8a illustrates the device flush with the surface of the wing).
- Regarding Claim 3. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein in the second shape of the device aerodynamic surface is bent away from the structure and towards an oncoming flow direction (fig. 8b illustrates the device bent upward and towards oncoming fluid flow).
- Regarding Claim 4. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein the activation threshold of the flow control device is tuneable (see [0205] and [0227] which details how the device can be modified depending on the needs of the wing, allowing for the device to be tuneable).
- Regarding Claim 5. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein the flow control device is configured such that the second, steady state is maintained only by the strain in the structure remaining above the activation threshold (see [0223] “a plurality of stable configurations”).
- Regarding Claim 6. Hemmelgarn discloses the flow control device on a structure of claim 5, wherein the flow control device is configured to return to the first state once the strain in the structure decreases below the activation threshold (“designed to buckle under certain loading conditions” [0222], once the loads decrease below a threshold, the device will return to the original state).
- Regarding Claim 7. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein the flow control device is configured to at least initially remain in the second, stable state when the strain in the structure decreases below the activation threshold (“the load required to maintain a beam in a buckled state is less than the load required to initiate a buckled state” [0225]).
- Regarding Claim 8. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein the device aerodynamic surface is substantially rectangular in the first state, preferably wherein the short side of the rectangle extends substantially parallel to an oncoming flow direction (fig. 8a illustrates the arrangement).
- Regarding Claim 9. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein the flow control device has a proximal end towards an oncoming flow direction, and the proximal end of the flow control device is attached to or integrally formed with the structure (illustrated by fig. 8a).
- Regarding Claim 11. Hemmelgarn discloses the flow control device on a structure according to claim 9, wherein the strain in the structure is at least partially transferred to the flow control device through the attached or integrally formed proximal end of the flow control device (fig. 8a-b illustrate the strain being transferred through the device).
- Regarding Claim 12. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein the flow control device is mono-stable or bi-stable (“the load required to maintain a beam in a buckled state is less than the load required to initiate a buckled state” [0225]).
- Regarding Claim 13. Hemmelgarn discloses the flow control device on a structure of claim 1, wherein the flow control device comprises anisotropic material (“4ply layup of carbon fiber, oriented in the +/- 45 degree direction” [0230], this type of layup allows for an anisotropic material).
- Regarding Claim 14. Hemmelgarn discloses the flow control device on a structure of a claim 1, wherein the flow control device comprises a pre-stressed isotropic material (“many different materials, and different composite designs for each of many composite buckling members” [0231]).
- Regarding Claim 15. Hemmelgarn discloses the flow control device on a structure according to claim 1, wherein the structure forms part of an aerofoil ([abstract]).
- Regarding Claim 16. Hemmelgarn discloses the flow control device on a structure of claim 15, wherein the aerofoil is adapted to generate lift when moving relative to an air flow, and wherein in the second state the flow control device is configured to interact with the air flow around the aerofoil to reduce the lift generated by the aerofoil as compared with the lift generated by the aerofoil when the flow control device is in the first state (as illustrated by fig. 8a and 8b, the arrangement of reduced lift is realized within the movement illustrated)
- Regarding Claim 17. Hemmelgarn discloses the flow control device on a structure of claim 15, wherein the structure aerodynamic surface is a low pressure surface of the aerofoil (fig. 8a-b illustrate the surface as the upper surface, which is the low pressure surface of the wing).
- Regarding Claim 18. Hemmelgarn discloses the flow control device on a structure of claim 17, wherein the structure having the low pressure surface is configured to support compressive strain when the aerofoil generates lift, and the flow control device is configured to rapidly transition from the first state to the second state when compressive strain in the structure exceeds the activation threshold due to the lift generated by the aerofoil (inherently, given known wing design and properties, fig. 8a-b illustrate the arrangement).
- Regarding Claim 19. Hemmelgarn discloses an aircraft wing comprising the flow control device on a structure of claim 15 ([abstract]). Claim 20 is an optional claim due to only referencing an instance in which the wing-tip device is required.
- Regarding Claim 21. Hemmelgarn discloses a method of controlling air flow over an aerofoil having a morphing flow control device, the method comprising: 
operating the aerofoil to induce strain in a structure of the aerofoil; and 
harnessing the strain in the structure to activate a morphing flow control device arranged on the structure to rapidly transition from a first stable state to a second stable or steady state when an activation energy of the flow control device exceeds a threshold due to increased strain in the structure, 
wherein the first state corresponds to a first shape of a device aerodynamic surface, and the second state corresponds to a second shape of the device aerodynamic surface (Hemmelgard discloses the structural aspects and inherently, the method steps as disclosed by [0219]-[0226]).
- Regarding Claim 22. Hemmelgarn discloses the method according to claim 21, wherein the strain is induced due to bending, deformation or movement of the structure (illustrated by fig. 8a-b).
- Regarding Claim 23. Hemmelgarn discloses the method according to claim 21, wherein in the second state the flow control device interacts with the air flow over the aerofoil to reduce the lift generated by the aerofoil as compared with the lift generated by the aerofoil when the flow control device is in the first state (as illustrated by comparison of fig. 8a-8b it is clear that the second state produces less lift than the first state).
- Regarding Claim 24. Hemmelgarn discloses an aerofoil (fig. 2) comprising a low pressure surface (upper surface of the wing is the low pressure surface) and a spoiler (the trailing edge is equivalent to a spoiler when activated) arranged on the low pressure surface (the trailing edge upper surface is part of the low pressure surface of the wing), the spoiler having a rest position where it is substantially flush with the low pressure surface (fig. 8a) and an activated position where it protrudes from the low pressure surface and modifies the airflow over that surface (fig. 8b); 
wherein the spoiler is a device having a stable state in the rest position (fig. 8a) and a stable or quasi- stable state in the activated position (fig. 8b, see claim 7); 
the spoiler bends to move from the rest position to the activated position (transition illustrated by fig 8a-b); and 
the coupling of the spoiler to the aerofoil transfers at least some strain from the aerofoil to the spoiler and the movement of the spoiler is triggered by the strain in the aerofoil crossing a threshold (see claims 5-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmelgarn in view of Hemmelgarn.
- Regarding Claim 10. Hemmelgarn discloses the flow control device on a structure of claim 9, but the embodiment used for claims 1-9 does not disclose wherein the flow control device has a distal end opposite the proximal end, wherein the distal end is unattached to the structure such that the flow control device is cantilevered from the structure by its proximal end. However, the flow control device structure of fig. 12a illustrates an instance wherein the distal end is unattached to the structure such that the flow control device is cantilevered from the structure by its proximal end.  Therefore, the examiner contends that altering the location to the distal end is an obvious matter of design choice.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        6 October 2022